DETAILED ACTION

Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, claim 3 requires the limitation of “A heat-insulation material, comprising: a plurality of fiber sheets having different sizes from each other, wherein each of the plurality of fiber sheets includes fibers and an aerogel; a first covering material that encloses the plurality of fiber sheets; and an electrically-conductive material, wherein the electrically-conductive material is enclosed by the first covering material, wherein the plurality of fiber sheets are stacked forming at least three layers on the one electrically-conductive material, and the plurality of fiber sheets only partially overlap with each other when viewed in a normal direction of a surface of the electrically-conductive material.”
Collier and Trifu fail to teach the limitation of “the plurality of fiber sheets only partially overlap with each other when viewed in a normal direction of a surface of the electrically-conductive material.” Additionally, further search and consideration failed to produce prior art which teaches this limitation. Therefore, the claim 3 is allowable.

Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, claim 8 requires the limitations of “A heat-insulation structure, comprising: a heat source; and a heat-insulation material that is placed around the heat source so as to cover at least one corner of the heat source, wherein the heat-insulation material comprises a plurality of fiber sheets, wherein each of the plurality of fiber sheets includes fibers 
Collier and Trifu are silent with respect to the limitation of “in corner part of the heat source, the plurality of fiber sheets cover the corner part without bending.” Additionally, further search and consideration failed to produce prior art which teaches this limitation. Therefore, the claim 8 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 3, filed 11/9/2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 4-7 and 11-20 have been fully considered and are persuasive. Applicant has cancelled the corresponding claims and claims 3 and 8 remain, which are allowable as indicated above. The rejections of 8/18/2021 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783